
	

113 HR 614 IH: American Discoveries and American Jobs Commission Act of 2013
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 614
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To establish the Commission on American Discoveries and
		  American Jobs to study and recommend improvements to the Federal funding of
		  research.
	
	
		1.Short titleThis Act may be cited as the
			 American Discoveries and American Jobs
			 Commission Act of 2013.
		2.EstablishmentThere is established a commission to be
			 known as the Commission on American Discoveries and American
			 Jobs (in this Act referred to as the Commission).
		3.FindingsCongress finds the following:
			(1)The Federal
			 Government is estimated to have spent $147,400,000,000 in fiscal year 2010 on
			 research and development (not including funds allocated under the American
			 Recovery and Reinvestment Act (Public Law 111–5)) to meet the mission
			 requirements of the Federal departments and agencies.
			(2)Federal Government
			 research and development has led to new products and processes for the
			 commercial marketplace, including antibiotics, plastics, airplanes, computers,
			 microwaves, and bioengineered drugs.
			(3)There are many
			 other technologies and techniques generated in the Federal laboratory system
			 that could have market value if further developed by the industrial community,
			 and the knowledge base created by the research and development activities of
			 such system can serve as a foundation for additional commercially relevant
			 efforts in the private sector.
			(4)Technological
			 progress is responsible for up to half the growth of the United States economy
			 and is the principal driving force behind long-term economic growth and
			 increases in our standard of living.
			(5)It is only through
			 commercialization, a function of the business sector, that a significant
			 stimulus to economic growth occurs. Thus, there is congressional interest in
			 accelerating development and commercialization activities in the private sector
			 through legislation.
			(6)Royalties derived
			 from intellectual property rights provide the academic community a way to
			 support further research and the business sector a means to obtain a return on
			 their financial contributions to such research.
			4.Duties of
			 Commission
			(a)StudyThe Commission shall conduct a study to
			 examine—
				(1)the state of
			 technology transfer from federally funded research to the private
			 sector;
				(2)the possibilities
			 for the Federal Government to collect royalties from early research that leads
			 to the commercialization of a profitable product or technology;
				(3)the potential
			 adverse consequences of such royalties on technology transfer,
			 commercialization, and economic growth; and
				(4)the potential
			 benefits of reinvesting revenues from Federal royalties into science,
			 technology, engineering, and math education, and seeding future federally
			 funded research;
				(b)ReportNot
			 later than one year after the first meeting of the Commission, the Commission
			 shall submit to Congress a written report of the results of the study conducted
			 under subsection (a) and recommendations of regulatory and statutory changes
			 that would enable the Federal Government to—
				(1)claim royalties
			 from the investment of the Federal Government in early research;
				(2)reinvest such
			 royalties in science, technology, engineering, and math education and future
			 Federal research;
				(3)ensure products
			 resulting from Federal research are manufactured in the United States;
			 and
				(4)affix a symbol,
			 marker, or insignia on commercialized products to show that they had originated
			 from federally supported research.
				5.Staff of
			 Commission; experts and consultants
			(a)StaffThe Commission may, without regard to
			 section 5311(b) of title 5, United States Code, appoint and fix the
			 compensation of such personnel as the Commission considers appropriate.
			(b)Applicability of
			 Certain Civil Service LawsThe staff of the Commission may be
			 appointed without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 relating to classification and General Schedule pay rates, except that the
			 compensation of any employee of the Commission may not exceed a rate equal to
			 the annual rate of basic pay payable for GS–15 of the General Schedule under
			 section 5332 of title 5, United States Code.
			(c)Experts and
			 ConsultantsThe Commission may procure temporary and intermittent
			 services of experts and consultants under section 3109(b) of title 5, United
			 States Code, but at rates for individuals not to exceed the daily equivalent of
			 the maximum annual rate of basic pay under section 5332 of such title.
			6.Membership
			(a)Number and
			 appointment
				(1)AppointmentThe
			 Commission shall be composed of nine members appointed, not later than 90 days
			 after the date of enactment of this Act, as follows:
					(A)Three members
			 shall be appointed by the President.
					(B)Two members shall
			 be appointed by the Speaker of the House of Representatives.
					(C)One member shall
			 be appointed by the minority leader of the House of Representatives.
					(D)Two members shall
			 be appointed by the President pro tempore of the Senate.
					(E)One member shall
			 be appointed by the minority leader of the Senate.
					(2)QualificationsAll
			 members of the Commission shall be persons who are especially qualified to
			 serve on the Commission by virtue of their education, training, or experience,
			 particularly in the fields of scientific research and commercialization.
				(b)TermsEach
			 member shall be appointed for the life of the Commission.
			(c)VacanciesA
			 vacancy in the Commission shall not affect the powers of the Commission and
			 shall be filled in the same manner in which the original appointment was
			 made.
			(d)CompensationMembers of the Commission shall be awarded
			 compensation as follows:
				(1)Rates of
			 payExcept as provided in paragraph (2), members shall each be
			 paid at a rate equal to the daily equivalent of the annual rate of basic pay
			 for grade GS–15 of the General Schedule for each day (including travel time)
			 during which they are engaged in the actual performance of duties vested in the
			 Commission.
				(2)Prohibition of
			 compensation of Federal employeesMembers of the Commission who
			 are full-time officers or employees of the United States or Members of Congress
			 may not receive additional pay, allowances, or benefits by reason of their
			 service on the Commission.
				(3)Travel
			 ExpensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57 of title 5, United States Code.
				(e)QuorumFour
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(f)Chair; Vice
			 ChairThe Commission shall
			 elect a Chair and Vice Chair from among its members. The term of office of the
			 Chair and Vice Chair shall be for the life of the Commission.
			(g)MeetingsThe
			 Commission shall meet at the call of the President not later than 120 days
			 after the date of the enactment of this Act or not later than 30 days after the
			 date on which legislation is enacted making appropriations available to carry
			 out this Act, whichever date is later.
			7.Powers of
			 Commission
			(a)Hearings and
			 sessionsThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence relating to any matter under
			 investigation by the Commission. The Commission may refer requests for
			 testimony or evidence that are not fulfilled to the Committee on Oversight and
			 Government Reform of the House of Representatives or the Committee on Homeland
			 Security and Governmental Affairs of the Senate.
			(b)Powers of
			 Members and agentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 Official DataThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon request of the Chair or Vice Chair of the Commission,
			 the head of that department or agency shall furnish that information to the
			 Commission.
			(d)Administrative
			 Support ServicesThe Commission may enter into agreements with
			 the Administrator of General Services for procurement of financial and
			 administrative services necessary for the discharge of the duties of the
			 Commission. Payment for such services shall be made by reimbursement from funds
			 of the Commission in such amounts as may be agreed upon by the Chair of the
			 Commission and the Administrator.
			(e)Contract
			 authorityTo the extent or in
			 the amounts provided in advance in appropriation Acts, the Commission may
			 contract with and compensate government and private agencies or persons for
			 supplies, services, and property.
			8.TerminationThe Commission shall terminate on the date
			 that is 90 days after the date on which the Commission submits the report
			 required under section 4(b).
		9.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated $2,500,000 to carry out this Act.
		
